                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


MARTHA KNIGHT.,                                  )
                                                 )
                  Plaintiff,                     )   No. 4:18-CV-2089 RLW
                                                 )
        v.                                       )
                                                 )
G4S SECURE SOLUTIONS, et al.,                    )
                                                 )
                  Defendants.                    )

                                MEMORANDUM AND JUDGMENT

        IT IS HEREBY ORDERED that the Stipulated Dismissal with Prejudice (ECF No. 56) is

GRANTED. Plaintiffs action is DISMISSED with prejudice. Each party shall bear her/its own attorneys'

fees and costs.


        Dated this 20th day of November, 2019.




                                             ~~
                                              RONNIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE
